Exhibit 10.1

 

Order No.:  20060105.006.S.028

 

 

CONTENTS

 

1.

SCOPE OF WORK

2

2.

PRIMARY CONTACT INFORMATION

2

3.

TERM

2

4.

REPORTING REQUIREMENTS

2

5.

FORECASTING

3

6.

PERFORMANCE METRICS

4

7.

PERFORMANCE METRIC WAIVERS

4

8.

CSR QUALITY ASSURANCE

4

9.

TRAINING

5

10.

MONTHLY PERFORMANCE REVIEWS

6

11.

PRICE

6

12.

INVOICING PROCESS

9

13.

SITE AND DEDICATED PERSONNEL

9

14.

AT&T SYSTEMS USE AND DOWNTIME

9

15.

TECHNOLOGY REQUIREMENTS

10

16.

MISCELLANEOUS OPERATIONAL REQUIREMENTS

10

17.

PERFORMANCE IMPROVEMENT PLAN

11

18.

DISPUTE RESOLUTION

11

19.

TRANSMISSION OF ORIGINAL SIGNATURES AND EXECUTING MULTIPLE COUNTERPARTS

12

EXHIBITS

13

EXHIBIT A - DEFINITIONS

14

EXHIBIT B - PRICING

16

EXHIBIT C - LINE OF BUSINESS (LOB) & SUB-CHANNEL

18

EXHIBIT D - HOURS OF OPERATIONS AND TRAINING/TRANSITION DURATION

22

EXHIBIT E - REPORTING REQUIREMENTS

24

EXHIBIT F - PERFORMANCE METRICS

26

EXHIBIT G - TECHNOLOGY REQUIREMENTS

33

EXHIBIT H — CHANGE CONTROL PROCESS

35

 

PRIVATE/PROPRIETARY/LOCK

The information contained in this Agreement is not for use or disclosure outside
AT&T, Supplier, their affiliated companies and their third party
representatives, except under written Agreement by the contracting Parties.

 

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

This Order No. 20060105.006.S.028 (“Order”) is issued pursuant to the Contact
Center Agreement No. 20060105.006.C dated January 26, 2007 (“Agreement”) between
AT&T Services, Inc. (“AT&T”) and StarTek, Inc. (“Supplier”) and the Agreement is
incorporated by reference herein.  Capitalized terms used in this Order not
otherwise defined herein shall have the definitions specified in the Agreement. 
If the Order conflicts with the terms and conditions of the Agreement, the terms
and conditions of the Order shall control.

 

AT&T hereby authorizes Supplier to perform the following Services.

 

1.         SCOPE OF WORK

 

1.1         Supplier customer services representatives (“CSRs”) shall take and
handle inbound customer care inquiries by line of business (“Line of Business”
or “LOB”), as set forth in Exhibit C attached hereto, in accordance with the
AT&T hours of operation (“Hours of Operation”) set forth in Exhibit D attached
hereto subject to applicable laws at the rates set forth in Exhibit B attached
hereto.  Any other customer care activities, that result in the a change in the
nature or type, market or mix of Calls, including any changes to the mix of
LOB(s) supported by Site(s) as set forth in Exhibit C attached hereto, shall be
subject to Exhibit H (Change Control Process).

 

1.2         Definitions for this Order are set forth in Exhibit A.

 

2.         PRIMARY CONTACT INFORMATION

 

The following will perform the function of primary contacts.  Supplier shall use
reasonable efforts to retain the Supplier Contact during the term of this Order.

 

AT&T Contact

 

Supplier Contact

Name: [*]

 

Name: [*]

Address: [*]

 

Address: [*]

Phone: [*]

 

Phone: [*]

Mobile: [*]

 

Mobile: [*]

E-mail: [*]

 

E-mail: [*]

 

3.         TERM

 

3.1         The Term of this Order shall commence on August 1, 2011 (“Effective
Date”), and shall continue until midnight on August 1, 2014 (the “Initial Term).

 

3.2         AT&T may Terminate this Order for convenience with at least [*] days
prior written notice to Supplier.  Supplier shall fully cooperate with AT&T in
any ramp down or transition activities associated with this Order and Supplier’s
quality and level of performance during such period shall continue to comply
with all requirements of the Order.

 

3.3        AT&T may reduce Call volumes and implement ramp down activities [*]
days prior to the end of the term of this Order. Extensions to this Order shall
be mutually agreed upon in writing by the Parties.

 

4.         REPORTING REQUIREMENTS

 

Supplier shall deliver to AT&T the reports set forth in Exhibit E “Reporting
Requirements” attached hereto and incorporated herein.  Additional reports may
be requested by AT&T and shall be provided by Supplier as mutually agreed upon
by the Parties.

 

2

--------------------------------------------------------------------------------


 

5.         FORECASTING

 

AT&T will provide a volume forecast to Supplier on a regular basis at a Site/LOB
level.  For purposes of this Section 5, in the event multiple LOBs are served by
multi-skilled CSRs, such multiple LOBs shall be considered one LOB.  For
example, After Hours, Combined Bill (CB), Postpaid Customer Service Experience
(CSE), and SmartPhone Calls are handled by the same set of CSRs and would
therefore be considered one LOB.

 

5.1         Forty-five (45) days before the start of each month AT&T will
provide a non-binding ninety (90) day forecast, a non-binding seventy-five (75)
day forecast, and a forty-five (45) day monthly Call forecast (“45 Day
Forecast”) with the estimated monthly number of Calls and AHT at a Site/LOB
level.

 

5.2         Supplier shall use the 75 day forecast and the 45 Day Forecast for
the purposes of calculating staffing needs in order to meet the requirements and
Performance Metrics contained in this Order.

 

5.3         Upon receipt of the 45 Day Forecast, Supplier has [*] business days
to confirm and provide feedback to AT&T regarding such 45 Day Forecast and AT&T
will reasonably consider such feedback.   If Supplier does not confirm the 45
Day Forecast within this period, it shall be deemed confirmed by Supplier.

 

5.4         [*] business days after Supplier’s receipt of the 45 Day Forecast
with estimated monthly number of Calls and AHT, such forecast  will be locked
(“Locked Forecast”).  The Locked Forecast will be for the month which is the [*]
full month after the Locked Forecast is delivered to Supplier.  For example, the
Locked Forecast delivered to Supplier on or before [*], 2011 will be for [*],
2011.

 

5.5         If AT&T delivers less than [*] percent ([*]%) of the aggregate LOB
Locked Forecast, AT&T shall pay the difference in minutes between the actual
delivered minutes and [*] percent ([*]%) of the Locked Forecast at the
applicable per minute rate, provided that Supplier can demonstrate that it had
adequate staffing to handle the Locked Forecast.

 

5.6         Every Friday of each week AT&T will provide a [*] minute interval
forecast [*] weeks in advance of the applicable week (“Preliminary Interval
Forecast”) with the estimated number of Calls and AHT by Site/LOB.   AT&T may at
its discretion, deliver a Preliminary Interval Forecast that adjusts the Locked
Forecast up or down by no more than [*] percent ([*]%).

 

5.7         Upon receipt of the Interval Forecast, Supplier has [*] business
days to confirm and provide feedback to AT&T regarding such Interval Forecast
and AT&T will reasonably consider such feedback. If Supplier does not confirm
the Interval Forecast within this period, it shall be deemed confirmed by
Supplier.

 

5.8         Every Friday of each week AT&T will provide a [*] minute interval
forecast [*] weeks in advance of the applicable week (“Locked Interval
Forecast”) with the estimated number of Calls, AHT, and Handle Time by Site/LOB.

 

5.9         Supplier performance pursuant to this Section 5 (Forecasting) shall
be governed by Section 6 (Performance Metrics).  AT&T will ensure that
Performance Metric calculations and definitions take into account forecast
errors while assessing performance.  Supplier acknowledges that the guarantee of
[*] percent ([*]%) of the Locked Forecast described in paragraph 5.5 is
contingent upon the Site performance consistently falling above the [*] measured
across Like Sites (i.e., Sites performing under the expected performance levels
on [*] or more Performance Metrics  for [*] or more consecutive months or
experiencing significant operational outages will be excluded from any volume
guarantees in following months until performance has shown improvement).

 

5.10       For days in which Supplier fails to meet the daily interval forecast,
Supplier shall provide a shrinkage report on the following business day.

 

3

--------------------------------------------------------------------------------


 

6.         PERFORMANCE METRICS

 

6.1         AT&T and Supplier have developed the Performance Metrics set forth
in Exhibit F to ensure the delivery of high quality, efficient customer
service.  Performance Metrics hereunder shall be measured monthly by LOB at each
Site by Call Type.  For purposes of this Section 6, in the event multiple LOBs
are served by multi-skilled CSRs, such multiple LOBs shall be considered one
LOB.  For example, After Hours, Combined Bill (CB), Postpaid Customer Service
Experience (CSE), and SmartPhone Calls are handled by the same set of CSRs and
would therefore be considered one LOB.

 

6.2         Performance Metrics for Services performed under this Order shall be
categorized as either Tracking Metrics or Financial Metrics and are shown in
Exhibit F.

 

6.2.1            Tracking Metrics (also referred to as “Internal Performance
Indicators” or “IPIs”)

 

AT&T reserves the right to amend any matter pertaining to the Tracking Metrics,
with [*] days written notice to Supplier.  Supplier will make best efforts to
achieve Tracking Metric targets within a period of [*] days and in all cases is
expected to achieve the Tracking Metric targets within [*] days.  The Tracking
Metrics are not tied to changes in monthly payments, but may be instrumental in
determining volume allocations.

 

6.2.2            Financial Metrics (also referred to as “Primary KPIs” or
“Primary Key Performance Indicators”)

 

6.3         AT&T reserves the right to amend Performance Metrics with [*] days
prior written notice to Supplier.  If Supplier is not in agreement with the
changes, the Parties will negotiate in good faith to agree on the changes within
[*] days of AT&T’s written notice.   Performance Metric changes shall be
documented in a written amendment to this Order.

 

6.4         For new Supplier Sites opening or new LOBs added to existing Sites
after the Effective Date of this Order, Supplier shall provide and follow a
written ramp plan that is acceptable to the AT&T Vendor Manager (“Ramp Plan”). 
Supplier shall meet all timelines, staffing objectives, performance targets
contained in the Ramp Plan, and provide implementation support personnel. 
Immediately upon full execution of such Ramp Plan, the new Site must be meeting
the Performance Metrics outlined in this Order.

 

6.5         CSR Progression Plan. Supplier will develop, manage to, coach to,
and track the performance of each CSR against an ongoing written progression
plan with specific defined goals.   It is expected that each CSR will be
performing at a sufficient level to enable Supplier to meet its obligations
under this Order.

 

7.         PERFORMANCE METRIC WAIVERS

 

7.1         In the event Supplier fails to meet any Performance Metric and
Supplier can demonstrate to AT&T’s satisfaction that such failure was directly
caused by a) AT&T; and/or b) third parties (hired or contracted) to provide
system applications and/or system application services to or for AT&T (including
carriers) (a and b collectively referred to as “AT&T/Service Provider”)
including without limitation acts or omissions of AT&T/Service Provider AT&T
may, at it’s sole discretion waive Supplier’s obligation to meet such
Performance Metric and/or Discounts under this Order.

 

7.2         Notwithstanding anything to the contrary herein, in addition to
waivers set forth herein this Order, AT&T may choose to waive Performance
Metrics and applicable Discount(s) at its sole discretion.  AT&T must invoke
this option in writing within [*] days of a missed Performance Metric.

 

8.         CSR QUALITY ASSURANCE

 

8.1         Quality Assessment:  Supplier shall provide enough Quality
Assessment (“QA”) agents to meet the average number of monthly CSR
observations.  Each CSR is to be monitored on a monthly basis in a manner to
ensure quality performance.  Supervisors shall use reasonable efforts to

 

4

--------------------------------------------------------------------------------


 

provide feedback within [*] hours if score is below goal and [*] hours if within
or above goal.  CSRs needing improvement will receive additional evaluations via
various methods (side by side, additional monitoring, remote monitoring, double
jacking, etc).  QA agents will shadow CSRs while on the Call without the CSR
being aware they are being monitored.  Calibration sessions between Supplier QA
agents, Supplier Supervisors and AT&T representatives will be held weekly to
ensure scoring and feedback to CSRs is consistent.  AT&T and Supplier may
mutually agree to modify the standards upon written agreement signed by both
Parties pursuant to Exhibit H (Change Control Process).

 

8.2         Supplier agrees that it will provide each CSR with specific, timely,
action-oriented feedback on the CSR’s performance. Such feedback will include a
weekly coaching session that Supplier’s representatives document using a tool
that AT&T provides or an equivalent tool with prior written approval of the AT&T
Vendor Manager. Supplier shall document CSR coaching, and provide such
information to AT&T upon request.

 

9.         TRAINING

 

9.1         No training costs shall be billed to AT&T except as described in
paragraph 9.4, 9.6, 9.8, and 9.9.

 

9.2         Supplier shall provide New Hire Training pursuant to Exhibit D
attached hereto, all retraining, ongoing soft-skills training, and customer
service training to Supplier’s CSRs in accordance with AT&T provided training
materials, at no cost to AT&T, in order to perform the Services described in
this Order.  AT&T may be invoiced for Billable Minutes for live Calls during the
Transition period.   If mutually agreed between the parties subject to Exhibit H
(Change Control Process), AT&T may provide AT&T trainers for initial
train-the-trainer training programs.

 

9.3         AT&T may request to extend the duration of New Hire Training subject
to Exhibit H (Change Control Process).

 

9.4         Supplier shall provide up to [*] hours of AT&T specified continuing
education training (“CE Training”) per CSR per [*] at no additional charge to
AT&T.  CE Training hours shall be calculated [*] at Site level and not at the
CSR level.  CE Training hours may be used for, but not limited to,  technical
training, program updates, changes to programs, software and system updates
and/or changes, scripting changes, or other topics related to the Order and the
Services provided hereunder.   CE Training hours not used during any month shall
be carried over to the following month provided that  the maximum number of
rolling carryover shall not exceed [*] hours per CSR in aggregate at the Site
level.   Carryover hours may be used for either CE training or Conversion
Training.  Supplier must staff appropriately in order to complete the [*]
hours/training/CSR/month.  If this training is not completed in a month due to a
staffing issue, the training shall be completed in the following month and such
training will not be counted towards the following month’s allotment of training
hours.   In the event that Supplier reasonably believes the proposed use of the
rollover hours may cause an adverse impact on service levels in the month of
proposed use and that Supplier will be unable to mitigate this impact through
staffing activities, Supplier will so notify AT&T.  AT&T will evaluate the
situation and provide written direction to Supplier.   ADDITIONAL TRAINING FOR
PERFORMANCE ISSUES SHALL BE FREE OF CHARGE TO AT&T AND SHALL NOT COUNT TOWARD
THE CE TRAINING HOURS.

 

9.5         In the event CE Training above [*] hours per month per CSR is
required by AT&T, AT&T shall be charged the CE Training rate in Exhibit B,
unless otherwise mutually agreed to in writing.

 

9.6         If this Order is amended to add new or different AT&T LOBs and such
LOBs require CSR conversion training (“Conversion Training”), AT&T will not be
charged for such training to the extent carryover CE Training hours are
available pursuant to paragraph 9.4., thereafter AT&T will be charged the
Conversion Training rate in Exhibit B, unless otherwise mutually agreed.

 

9.7         If Supplier provides Services in support of multiple AT&T LOBs
pursuant to this Order, Supplier may cross train CSRs between LOBs.  Such
training shall be delivered at no cost to AT&T.  Supplier’s plan for cross
training, if any, should be shared with AT&T.

 

5

--------------------------------------------------------------------------------


 

9.8         In the event new hire training is required as the result of a
greater than [*] percent ([*]%) increase in the Locked Forecast as compared to
the previous Locked Forecast at Supplier level (not by Site or LOB) (hereinafter
“Growth”), then AT&T shall be billed for new hire training for the number of
Full Time Equivalents (“FTEs”) required to handle the volume above [*] percent
([*]%).

 

9.8.1      Growth training will be calculated as follows.

 

AT&T Growth Calculation

 

1.     Total minutes required per month based on calls handled forecast and
average handle time goal

 

2.     Number of business days in month as used by AT&T work force management
team

 

3.     Calculate daily minutes average for each month

 

4.     Calculate percent (%) change in daily average minutes from prior month
Locked Forecast

 

5.     Compute  minutes over [*] percent ([*]%) allowance

 

6.     Using [*] percent ([*]%) on-line utilization (billable time (Handle Time
+ Outbound Handle Time + After Call Work) over total daily hours), compute
billable time available per CSR per day based on work hours per FTE per day (8
hours)

 

7.     Divide minutes per day over [*] percent ([*]%) by billable time per CSR
per day to determine number of CSRs allowed to bill for

 

8.     Supplier must provide evidence to support that it has hired and certified
total number of CSRs required in order to bill over [*] percent ([*]%) portion. 
If Supplier has not gained required number of CSRs, [*] percent ([*]%)
calculations can only be done based on call volume that the number of CSRs
Supplier has hired can handle using same calculation methodology

 

9.     Supplier bills training expense in the month that representative
certification occurs (conclusion of training) unless otherwise instructed

 

9.9         New hire training cost associated with opening a new Supplier Site
or adding a new LOB to an existing Supplier Site (hereinafter “Ramp”) shall be
negotiated by the Parties and shall be documented in a written amendment to this
Order.

 

9.10       Suppliers must have an established management development process and
ensure that all CSR managers participate in ongoing training that includes
sales, leadership, facilitation, and coaching.

 

10.      MONTHLY PERFORMANCE REVIEWS

 

Supplier will conduct monthly account review meetings with AT&T via conference
call or on-Site at either location as mutually agreed upon. Supplier and AT&T
shall have at least [*] via telephone conference.

 

11.      PRICE

 

11.1.      Price Per Billable Minute

 

Services shall be compensated by AT&T to Supplier pursuant to the [*] rates
detailed in Exhibit B which is attached hereto and fully incorporated herein by
this reference.

 

11.1.2          Calculation of [*]

 

Invoices will be calculated based on the formulas and data fields specified
below.  If a change is made in the customer management system (“CMS”) which
impacts the calculation, the Parties shall work together in good faith to
determine whether

 

6

--------------------------------------------------------------------------------


 

adjustments in the formulas or fields are required.  Any changes shall be
documented in a written amendment to this Order.

 

a.       [*]

 

b.       Rounding

 

(1)           All minute calculations shall be reported to a minimum of [*]
decimal places during the month.

 

(2)           At month end, in determining total minutes, the total minutes are
rounded to a whole number based on the following method:

 

A.    [*]

 

B.    [*]

 

11.1.3          Outbound Handle Time Ratio and AHT Cap

 

In the event Supplier Outbound Handle Time ratio (Outbound Handle Time / Inbound
Handle Time) and/ or AHT deviates excessively above LOB benchmarks (historical
performance of Like Sites), and that deviation is not attributable to changes in
scope or product, AT&T retains the right to implement an Outbound Handle Time
ratio cap and/or an AHT cap and floor pursuant to Exhibit H (Change Control
Process).

 

11.2       Monthly Billing: the following shall apply to Services during the
term of this Order:

 

11.2.1          AT&T shall be billed the [*].  Each invoice shall include line
items for the following:

 

Billing Category

[*] - Inbound

[*] - Outbound

Prior Period Adjustments (Reconciliation)

Outbound Telecommunication Charges

Monthly Performance Bonus/Discounts (Net)

 

All invoices must be accompanied by necessary and sufficient documentation to
support each charge.  Supporting documentation will be handled in accordance
with the instructions of AT&T’s Contact for this Order.

 

11.2.2          [*]

 

11.2.3          All fees shall be expressed in U.S. Dollars.  Supplier
acknowledges and agrees that the fees shall not be adjusted for currency
fluctuations, and Supplier hereby waives any claims it may have related to
currency fluctuations.  Payment may be via standard, commercial methods of
payment including electronic fund transfers.

 

11.2.4          AT&T may run additional incentive programs (e.g., Pay for
Performance, Prefer to Refer) pursuant to Exhibit H (Change Control Process). 
Any associated costs will be billed on the monthly invoicing.

 

11.2.5          AT&T is not liable for payment of other direct charges that have
not been pre-approved in writing pursuant to Exhibit H (Change Control Process).
In other words, [*], outbound telecommunication charges, and Bonuses.

 

11.2.6          AT&T is not obligated to pay any invoice or invoice related to
the recovery of costs or corrections received later than [*] days from the last
day of the month in which Services covered by such invoice were rendered.

 

7

--------------------------------------------------------------------------------


 

11.2.7          The fees set forth in this Order are inclusive of and Supplier
shall be responsible for, any sales, use, gross receipts, resale, value-added,
excise, stamp, withholding, ad valorem and other similar taxes, assessments,
levies and charges imposed by any Governmental Entity (collectively, “Taxes”);
and no such Taxes shall be due from AT&T.

 

11.2.8          In the event that there is a regulatory change which imposes or
increases any tax which applies to the Services provided hereunder, and Supplier
has not accounted for such increase or imposition in its pricing structure, the
Parties agree that Supplier may make an appropriate adjustment to its pricing
subject to a written amendment to this Order.

 

11.3       Price Per [*] shall include any and all charges associated to the
Services. AT&T will not be responsible for any additional charges associated
with the following:

 

11.3.1          Training (including but not limited to Supplier’s own corporate
training, attrition training or other training required to perform Services
under this Order, however not including billable training described in
Section 9).

 

11.3.2          Background Checks

 

11.3.3          Drug Testing and Screening

 

11.3.4          Programming (e.g., scripting, legacy programming production
support and maintenance, etc.).

 

11.3.5          Dedicated Site/LOB management functions and personnel

 

11.3.6          Miscellaneous support personnel (e.g., Sales/Quality Coach, ICU
Urgent Case Worker, Catalyst Adjustment Auditor, Adjustment Auditors, M&P
Communications Specialist, Resolution Desk, Clerical Specialist)

 

11.3.7          Development and issuance of reports set forth in Exhibit E

 

11.3.8          Recruiting of CSRs

 

11.3.9          Quality Assurance Personnel

 

11.3.10        Floor support (e.g., all CSR escalation and questions support)

 

11.3.11        Systems access and requirements

 

11.3.12        Systems — managing and maintaining equipment and access

 

11.3.13        Telecommunication costs (except actual outbound telecommunication
charges directly associated with Suppliers Services under this order which may
be charged to AT&T as a direct pass through without mark-up)

 

11.3.14        Travel and living (except when AT&T mandates that Supplier
personnel travel)

 

11.3.15        Postage

 

11.3.16        Copies and shredding

 

11.3.17        Transportation

 

11.3.18        Employee benefits

 

11.3.19        Supplier Sponsored Rewards and recognition

 

11.3.20        Coaching activities including daily huddles, supervisor-led
training for outliers, ‘side-by-side/on-the-job’ coaching/call listening as well
as refresher training, if needed, for low performance.

 

11.3.21        AT&T will not pay a premium for hours worked during any holiday. 
Information on Supplier’s holidays will be provided by Supplier upon AT&T’s
request.

 

11.3.22        Weekly tailgates, huddles, and other than meetings that are not
AT&T directed CE Training. For avoidance of doubt, this does not include
meetings or huddles required by AT&T (CE Training).

 

8

--------------------------------------------------------------------------------


 

11.4       AT&T will not pay a premium for overtime except however under special
circumstances whereby Supplier secures AT&T prior written approval to invoice
overtime to AT&T.  In this event, the Parties shall negotiate and jointly agree
upon a percent (%) premium above the applicable [*] rate which shall never
exceed [*] percent ([*]%) under any circumstance.  Supplier shall only invoice
actual overtime that Supplier can demonstrate was paid to CSRs.

 

11.5       Supplier will use best efforts to minimize the amount of additional
costs during downtime.  Supplier should offer vacation time or other
non-billable options or as otherwise directed by AT&T during downtime caused by
AT&T or Supplier.  If training is to be conducted during downtime such training
must be preapproved by the AT&T Vendor Manager and, if applicable (i.e. all
available training hours have been exhausted), the rate for such training will
be as set forth in Exhibit B.

 

11.6       Performance Discounts and Bonuses:

 

11.6.1          Supplier’s actual results shall be measured monthly for each
Performance Metric (both Tracking and Financial Metrics). In the event Supplier
fails to meet any of the performance thresholds for the corresponding Financial
Metric set out in Exhibit F of this Order, a performance discount will be
applied to monthly invoices reducing the amount owed to Supplier (“Discount”)
for the Services, in the amounts set out in Exhibit F.  Conversely, if Supplier
achieves the bonus range for a Financial Metric, a performance bonus will be
applied to the monthly invoice increasing the amount owed to Supplier (“Bonus”)
for the Services, in the amounts set out in Exhibit F.  All Discounts and
Bonuses for any given month shall be identified and deducted from or added to
such month’s invoice to AT&T.

 

12.      INVOICING PROCESS

 

12.1       Supplier shall deliver one combined invoice for all Sites to AT&T by
the fifteenth (15th) calendar day of each month.

 

13.      SITE AND DEDICATED PERSONNEL

 

13.1       Supplier’s Site based Workforce utilized under this Order shall not
be utilized in support of competitors to AT&T.

 

13.2       Supplier shall separate AT&T Work performed pursuant to this Order
from the activities performed for Supplier’s other customers.  Supplier shall
ensure that its CSRs comply with the clean desk policy (“Clean Desk Policy”)
which requires CSRs and other personnel to secure all AT&T Information and lock
the CSR’s computer if the CSR is leaving his or her immediate work area for any
reason and regardless of the expected duration of such absence.

 

13.3       Supplier shall notify AT&T prior to performing any services for a
competitor of AT&T from a mutual Site.  In the event Supplier provides services
for a competitor of AT&T, Supplier shall immediately inform AT&T, and Supplier
agrees to provide extra security and information safeguarding as may be
reasonably requested by AT&T at no cost to AT&T.

 

13.4       Supplier shall provide private office space for a minimum of [*] AT&T
managers at each Supplier’s Site and additional shared work space both with
telephone and direct, broadband internet access [*].  ID’s will need to be
available for AT&T managers to ensure floor access.

 

14.      AT&T SYSTEMS USE AND DOWNTIME

 

14.1       Should AT&T systems become unavailable to Supplier, Supplier will
follow the notification instructions contained in AT&T’s Downtime Policy as
provided by AT&T.  Supplier will capture Call information on the AT&T-provided
downtime forms and will input to AT&T systems, as soon as reasonably possible
after restoration of the impacted systems.  AT&T shall pay the applicable

 

9

--------------------------------------------------------------------------------


 

[*] rate for this function for both down time and recovery time if the loss of
systems is due to AT&T.

 

14.2       The AT&T system will be completely down during certain after-hour
periods and other scheduled times throughout the year, for maintenance.  When
practical, AT&T will advise Supplier of the scheduled maintenance at least [*]
hours prior to the times and dates that the systems will not be available.

 

14.3       Notwithstanding the foregoing, in the event of a Supplier
system/telecommunications outage, AT&T shall not be charged for any CSRs for the
duration of a Supplier system outage, subject to the System Outages Report data
as described in Exhibit E and included as billing back-up.

 

14.4       Supplier will provide immediate notification to AT&T’s National Call
Center Operations (“NCCO”) in the event of any outage. Supplier shall advise the
AT&T Contact and/or Vendor Manager when any AT&T or Supplier system is down for
more than [*].  Supplier shall provide to AT&T an escalation plan with
mitigating action in the event of systems disruption to be approved by AT&T
before the first CSRs are in Production under this Order.

 

14.5       Supplier will continue to provide the Services under this Order if
AT&T relocates its operations to an interim or substitute facility or otherwise
implements any of its internal disaster recovery plans.

 

14.6       Failure to comply materially with this Section constitutes a material
breach of this Order.

 

15.      TECHNOLOGY REQUIREMENTS

 

15.1       As of the Effective Date of this Order, Supplier shall provide the
necessary voice and data infrastructure and PCs based on current requirements
(or thin client applications in lieu of PCs) at Supplier’s Site(s) from the
point of demarcation within Supplier’s data center(s) for voice and data
communications in accordance with Exhibit G (Technology Requirements) at
Supplier’s sole expense.  The point of demarcation is the point where AT&T-owned
circuits/equipment end and Supplier-owned circuits/equipment begin.  AT&T will
provide any intelligent call management (“ICM”) routing and screen-pop equipment
as required; or, alternatively Supplier will provide ICM and screen-pop
equipment.  Supplier’s PCs will reside on the Supplier network and access AT&T’s
systems via web, Citrix, or other thin client connectivity.

 

16.      MISCELLANEOUS OPERATIONAL REQUIREMENTS

 

16.1       Use of AT&T Telecommunication Services

 

Supplier shall conduct all Services for AT&T utilizing AT&T’s voice and data
lines. These services must be acquired through the appropriate AT&T Account Team
and not through a reseller of AT&T’s services.  Supplier shall provide
sufficient documented support to satisfy these requirements, and will be subject
to audits.

 

16.2       Span of Control

 

Supplier shall adhere to a CSR to Supervisor ratio of [*].

 

16.3       Support Positions

 

Supplier shall provide the following support positions:

 

·      Catalyst Adjustment Auditor (ratio of [*]).  Audits credits submitted by
CSRs, performs exception audits follow-up required for feedback/coaching, and
manages system access activities (including but not limited to CinglePoint,
MyLogins, Clarify, MyCSP, domain log on, global log on, SOA level amendments for
management, AT&T e-mail account creation/maintenance, XM IDs, WebPhone, Post
Call Survey).

 

10

--------------------------------------------------------------------------------


 

·      ICU Urgent Case Worker ([*] FTE at each Site). Manages the urgent case
process within the Site. Duties include tracking, trending, researching and
identifying/removing obstacles.

 

·      Sales Coach ([*] FTE at each Site). Interacts with all departments to
communicate sales goals.  Duties include motivating employees, troubleshooting
performance issues, providing effective coaching, creating job aids and
reporting performance and incentive results.

 

·      Clerical Specialist ([*] FTE at each Site).  Various clerical activities
including but not limited to IMC communications, log-in coordination, and adhoc
reporting.

 

16.4       Call Recording/Screen Capture/Storage:

 

Supplier shall provide AT&T and any designated quality assurance contractors who
have executed non-disclosure agreements with access to Supplier’s  digital call
recording system, including access to [*] percent ([*]%) of inbound calls and at
least [*] percent ([*]%) of screen captures (gray scale is acceptable). 
Immediate access to such recordings will be provided for [*] days for all Calls
and [*] days for QA Calls.  In addition, Supplier shall provide AT&T with a copy
of specific call recordings within [*] after AT&T request.

 

17.      PERFORMANCE IMPROVEMENT PLAN

 

17.1       If Supplier or any Supplier Site is not meeting all requirements
contained in this Order, Supplier shall provide AT&T with a plan that Supplier
shall use to improve its performance such that all requirements contained in
this Order are met (“Performance Improvement Plan” or “PIP”).  The PIP will
include timelines, action steps that Supplier is taking, tracking of status,
results achieved, and such other information as the AT&T Vendor Manager may
request.

 

18.      DISPUTE RESOLUTION

 

18.1       Either Party may give the other Party written notice of any dispute
not resolved in the normal course of business.  The Parties will attempt in good
faith to promptly resolve any issue, dispute, or controversy arising out of or
relating to this Order promptly by negotiation between the managers set forth
below.  Within [*] days after delivery of such notice, representatives of both
Parties will meet at a time and place designated by AT&T, and thereafter as
often as they reasonably deem necessary, to exchange relevant information and to
attempt to resolve the dispute within the time frames here:

 

 

 

AT&T

 

Supplier

Within [*] days

 

SENIOR MANAGER-CENTERS PLANNING & PERFORMANCE MGMT

 

Regional VP

Within [*] days

 

AVP-CENTERS PLANNING & PERFORMANCE MGMT

 

Regional VP

Within [*] days

 

SVP-MOBILITY CUSTOMER SERVICE CENTERS

 

Senior VP or Executive VP of Operations

 

18.2       If any dispute is not resolved in accordance with this process after
[*] days, the Parties will escalate to the respective executive levels.  Both
Parties agree to continue performance during the negotiation period set forth in
this section of the Order.

 

11

--------------------------------------------------------------------------------


 

19.    TRANSMISSION OF ORIGINAL SIGNATURES AND EXECUTING MULTIPLE COUNTERPARTS

 

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document, (e.g., .pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the parties to the
same extent as that of an original signature. This Order may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Order to be executed as of the
date the last Party signs.

 

StarTek, Inc.

 

AT&T Mobility LLC
by its authorized agent AT&T Services, Inc.

 

 

 

By:

/s/ Chad A. Carlson

 

By:

/s/ Tim Harden

 

 

 

Printed Name:

Chad A. Carlson

 

Printed Name:

Tim Harden

 

 

 

Title:

Chief Executive Officer

 

Title:

President - Supply Chain & Fleet Oprns

 

 

 

 

 

Date:

7/26/2011

 

Date:

8/3/2011

 

 

EXHIBITS

 

13

--------------------------------------------------------------------------------


 

Exhibit A - Definitions

 

“After Call Work Time” or “ACW” — is also referred to as wrap time or post Call
work.  The amount of time spent between Calls performing work related to the
previous Call(s) which causes CSR to be unavailable to receive another inbound
Call.  ACW activities may include, but are not limited to, documentation of
files, data entry, and completion of forms and notes.

 

“Automatic Call Distribution” or “ACD” — the communications system that accepts
and distributes incoming Calls or alternatively is a telephone facility that
manages incoming Calls and handles them based on the number called and an
associated database of handling instructions.

 

[*]

 

“Call” or “Inbound Call” means a customer telephone Call which is transferred to
supplier from AT&T and arrives at the supplier ACD. All transfers within
Supplier’s center required to resolve a customer’s issue is defined to be a part
of initial Inbound Call.

 

“Financial Metrics” are Performance Metrics which are associated with Bonuses
and Discounts under this Order.  Financial Metrics are also referred to as
Primary Key Performance Indicators or Primary KPIs.

 

“Like Sites” means vendor sites supporting same LOB or group of LOBs.

 

“Handle Time” is the [*].

 

“Handled Calls” means Calls that are taken by a CSR.

 

“Hold Time” is the amount of time a customer remains on hold after the Call is
answered by a CSR.

 

“New Hire Training” means AT&T’s training curriculum provided to potential CSRs
before they begin handling customer Calls.

 

“Offered Calls” means the total number of Calls presented to the ACD system.  It
does not include Calls that are terminated before they reach the ACD.

 

“Outbound Call” means a Call initiated by a CSR to a customer, or to any
AT&T-designated internal support organization for the purpose of resolving an
issue raised by a customer on a Call.

 

“Outbound Handle Time” means [*].

 

“Performance Metrics” are the factors that will be used to determine how well
Supplier is performing the Services described in this Order.  Performance
Metrics include both Financial Metrics and Tracking Metrics.

 

“Production” is defined as the mode when CSRs, after successfully completing the
New Hire Training, are handling live Calls from AT&T customers.

 

“Talk Time” means the amount of time that a CSR is actively speaking with a
customer, [*].

 

“Tracking Metrics” are Performance Metrics that are not the basis of any 
Bonuses or Discounts under this Order.  Tracking Metrics are also referred to as
“Internal Performance Indicators” or “IPIs.

 

“Transition” is defined as the mode when a CSR, after successfully completing
the New Hire Training, is continuing to sharpen their skill by receiving
additional training and coaching, and handling live Customer Calls”.

 

14

--------------------------------------------------------------------------------


 

“Workforce” - includes any Supplier employee below director level who has
contact with AT&T customers.

 

15

--------------------------------------------------------------------------------


 

Exhibit B - Pricing

 

Billable Minute Rate:

 

AT&T shall be billed the monthly [*] as accounted for in Supplier’s ACD report,
multiplied by the applicable [*] Rate from the table below. The applicable [*]
Rate shall be based on the [*].  In the future, additional Orders may be
incorporated into the calculation of the pricing tiers, upon mutual consent of
the Parties.

 

EXAMPLE:  If Supplier had [*] Sites with [*] LOBs under the Order and Minutes
across all LOBS in [*] for all Sites (onshore/offshore/nearshore) results in
[*].  [*] percent [*] of such [*] would be billed at [*].

 

Site

 

LOB

 

Volume for Month

Site #1 Onshore

 

Postpaid CSE

 

[*]

 

 

Prepaid CSE

 

[*]

 

 

Combined Bill

 

[*]

 

 

 

 

 

Site #2 Offshore

 

Postpaid CSE

 

[*]

 

 

Save

 

[*]

 

 

 

 

 

Site #3 Nearshore

 

Postpaid CSE

 

[*]

 

 

Postpaid Tech

 

[*]

 

 

 

 

[*] TOTAL MINUTES

 

16

--------------------------------------------------------------------------------


 

[*]

 

17

--------------------------------------------------------------------------------


 

Exhibit C - Line of Business (LOB) & Sub-Channel

 

 

 

Line of Business
(LOB)

 

Abbreviated 
LOB Label

 

Sub-Channel

 

Description

1

 

After Hours

 

After Hours

 

OUT OF FOOTPRINT and IN FOOTPRINT

 

Inbound Calls from consumer subscribers received after normal hours of operation
for Customer Service. Duties include the following account maintenance
activities: billing statement questions, adjustments, changes to
features/services, changes of billing information, customer issues relative to
price plans, customer cancellation inquiries, adding / deleting promotions &
features, contract inquiries and termination dates, rate plan changes, account
updates, lost / stolen phone resolutions, cancel requests, promotion / plan
clarification, programming phones, equipment and features instructions, voice
mail resets, respond to coverage concerns, equipment (wireless cell phones and
PDAs) changes, assisting with handset issues and upgrading equipment, migration
of customers between billing application, completion of downtime form and
offline services, escalated services/resolution. Clerical/User ID Services
include Activities directly related to data entry, updating, typing, filing,
creation of job aids, updating CSR communication web sites, maintenance of AT&T
user IDs and such other activities as are approved by AT&T in writing.

 

 

 

 

 

 

 

 

 

2

 

Combined Bill (CB)

 

Combined Bill

 

IN FOOTPRINT

 

Inbound calls from Combined Billing consumer subscribers. Duties include the
following account maintenance activities: billing statement questions,
adjustments, changes to features/services, changes of billing information,
customer issues relative to price plans, customer cancellation inquiries, adding
/ deleting promotions & features, contract inquiries and termination dates, rate
plan changes, account updates, lost / stolen phone resolutions, cancel requests,
promotion / plan clarification, programming phones, equipment and features
instructions, voice mail resets, respond to coverage concerns, equipment
(wireless cell phones and PDAs) changes, assisting with handset issues and
upgrading equipment, migration of customers between billing application,
completion of downtime form and offline services, escalated services/resolution.

 

 

 

 

 

 

 

 

 

3

 

Consumer Data Services / Laptop

 

CDS / Laptop

 

NATL SUPPT-TECH/PORT

 

Primary point of contact for issues relating to call and data processing,
roaming wireless network, prepaid network, provisioning, GSM and data technology
as well as troubleshooting RIM Blackberry, laptop connect and data services
issues. Non-voice work to support technical services includes internet chat
support, support session based calls

 

 

 

 

 

 

 

 

 

4

 

Customer Relations Team (Save)

 

Save

 

NATIONAL SUPPORT

 

Inbound calls from subscribers who have expressed a desire to cancel or
terminate services. Duties include fielding/probing/overcoming objections for
subscribers’ cancellation and suspend requests with the main function to reduce
churn. All Save opportunities are logged in the Clarify Save Tracker. Clerical
services include analysis of retention data, creation of job aids, quality
monitoring, sales, coaching, tracking and trending of customer comments and
requests.

 

18

--------------------------------------------------------------------------------


 

5

 

Language

 

Language

 

LANGUAGE/DISABILITY

 

Inbound Calls from post paid consumer subscribers that require support in
Spanish. Duties include the following account maintenance activities: billing
statement questions, adjustments, changes to features/services, changes of
billing information, customer issues relative to price plans, customer
cancellation inquiries, adding / deleting promotions & features, contract
inquiries and termination dates, rate plan changes, account updates, lost /
stolen phone resolutions, cancel requests, promotion / plan clarification,
programming phones, equipment and features instructions, voice mail resets,
respond to coverage concerns, equipment (wireless cell phones and PDAs) changes,
assisting with handset issues and upgrading equipment, migration of customers
between billing application, completion of downtime form and offline services,
escalated services/resolution. Clerical/User ID Services include Activities
directly related to data entry, updating, typing, filing, creation of job aids,
updating CSR communication web sites, maintenance of AT&T user IDs and such
other activities as are approved by AT&T in writing.

 

 

 

 

 

 

 

 

 

6

 

Postpaid Customer Service Experience (CSE)

 

Postpaid CSE

 

OUT OF FOOTPRINT and IN FOOTPRINT

 

Inbound Calls from post paid consumer subscribers. Duties include the following
account maintenance activities: billing statement questions, adjustments,
changes to features/services, changes of billing information, customer issues
relative to price plans, customer cancellation inquiries, adding / deleting
promotions & features, contract inquiries and termination dates, rate plan
changes, account updates, lost / stolen phone resolutions, cancel requests,
promotion / plan clarification, programming phones, equipment and features
instructions, voice mail resets, respond to coverage concerns, equipment
(wireless cell phones and PDAs) changes, assisting with handset issues and
upgrading equipment, migration of customers between billing application,
completion of downtime form and offline services, escalated services/resolution.
Clerical/User ID Services include Activities directly related to data entry,
updating, typing, filing, creation of job aids, updating CSR communication web
sites, maintenance of AT&T user IDs and such other activities as are approved by
AT&T in writing.

 

 

 

 

 

 

 

 

 

7

 

Postpaid Technical Support

 

Postpaid Tech

 

NATL SUPPT-TECH/PORT

 

Primary point of contact for issues relating to call and data processing,
roaming wireless network, prepaid network, provisioning and TDMA, GSM and data
technology. Offline work to support technical services can include filing cases
and escalating resolution, and a filter team may exist to review case quality
before routing to Tier III network groups.

 

 

 

 

 

 

 

 

 

8

 

Prepaid Customer Service Experience (CSE)

 

Prepaid CSE

 

NATIONAL SUPPORT

 

Inbound calls from prepaid subscribers. Duties include the following account
maintenance activities: billing statement questions, adjustments, processing
payments, setting up recurring credit card payments, changes to
features/services, changes of billing information, customer issues relative to
price plans, customer cancellation inquiries, adding / deleting promotions &
features, contract inquiries and termination dates, rate plan changes, account
updates, lost / stolen phone resolutions, cancel requests, promotion / plan
clarification, programming phones, equipment and features instructions, voice
mail resets, respond to coverage concerns, equipment (wireless cell phones and
PDAs) changes, migration of customers between billing application, completion of
downtime form and offline services, escalated services/resolution. Clerical/User
ID services include activities directly related to data entry, updating, typing,
filing, creation of job aids, updating CSR communication web sites, maintenance
of AT&T user IDs and such other activities as are approved by AT&T in writing.

 

19

--------------------------------------------------------------------------------


 

9

 

Relocations

 

Relocations

 

BACK OFFICE

 

Inbound calls from post paid subscribers that allows AT&T customers to move from
one wireless service area to another without being charged an activation or
termination penalty. Duties include setting customer expectations and account
impacts as a result of completing a relocation; following account maintenance
activities including: cross market relocations, creating new accounts and
assigning new mobile numbers, changes to features/services, changes of billing
information, customer issues relative to price plans, adding / deleting
promotions and features, contract inquiries and termination dates, rate plan
changes, account updates, discussing rate plan/equipment options, pre validating
eligibility for relocation, promotion / plan clarification, programming phones,
equipment and features instructions, voice mail resets, respond to coverage
concerns, equipment (wireless cell phones and PDAs) changes, completion of
downtime form and offline services, completing inbound/outbound test calls,
escalated services/resolution.

 

 

 

 

 

 

 

 

 

10

 

SmartPhone

 

SmartPhone

 

OUT OF FOOTPRINT and IN FOOTPRINT

 

Inbound Calls from post paid consumer subscribers using a Smartphone device
(e.g. iPhone, Blackberry, etc.). Duties include the following account
maintenance activities: billing statement questions, adjustments, changes to
features/services, changes of billing information, customer issues relative to
price plans, customer cancellation inquiries, adding / deleting promotions &
features, contract inquiries and termination dates, rate plan changes, account
updates, lost / stolen phone resolutions, cancel requests, promotion / plan
clarification, programming phones, equipment and features instructions, voice
mail resets, respond to coverage concerns, equipment (wireless cell phones and
PDAs) changes, assisting with handset issues and upgrading equipment, migration
of customers between billing application, completion of downtime form and
offline services, escalated services/resolution. Clerical/User ID Services
include Activities directly related to data entry, updating, typing, filing,
creation of job aids, updating CSR communication web sites, maintenance of AT&T
user IDs and such other activities as are approved by AT&T in writing.

 

 

 

 

 

 

 

 

 

11

 

Transfer of Billing Responsibility (ToBR)

 

ToBR

 

BACK OFFICE

 

Inbound calls from post paid subscribers to change ownership and financial
responsibility for a line/s of service from one account holder to another.
Duties include verification of authorization, determine eligibility and process
credit check; set expectations for deposits, contract end dates, roll over
minutes, advise of process fee/s and send collateral. Maintenance activities:
Process upgrades on the receiving account if eligible; provision new rate plans,
features, services and promotions. Handle inquiries for billing, customer
cancellations, troubleshooting and escalated services/resolution/appeals.

 

 

 

 

 

 

 

 

 

12

 

Warranty Service Centers (WSC)

 

WSC

 

NATL SUPPT-TECH/PORT

 

Inbound calls from Consumer and Business customers with handset and data device
(e.g. BlackBerry) issues. Duties include: troubleshooting to determine root
cause, processing exchanges for devices that are within warranty (no evidence of
liquid/physical damage), and processing “out of warranty” exceptions CSRs also
field issues with current exchanges and process additional exchanges when the
replacement device is found to be defective. An offline fulfillment team will
perform various back end process work associated with telephone exchanges.

 

 

 

 

 

 

 

 

 

13

 

Wireless Local Number Portability (WLNP)

 

WLNP

 

NATL SUPPT-TECH/PORT

 

Inbound Calls from consumer and business subscribers. Duties include assisting
with porting in or out phone numbers to or from another carrier.

 

20

--------------------------------------------------------------------------------


 

14

 

Wireless Retail Support (WRS)

 

WRS

 

OUT OF FOOTPRINT and IN FOOTPRINT

 

Inbound calls from retail store employees for customer support. Duties include:
assisting COR employee with rerates, credits for subscriptions not accessible by
the store, bill explanations, payment arrangements, transferring to business
care, prepaid, retention, tech when appropriate. Tracking credits via sharepoint
tracker to monitor the credits requested from markets. Calls are handled as
business as usual using the billing system and Clarify for calling needs and
notes.

 

21

--------------------------------------------------------------------------------


 

Exhibit D - Hours of Operations and Training/Transition Duration

 

Hours of Operation may be amended from time to time as set forth in Exhibit H
(Change Control Process).   AT&T reserves the right to modify (decrease or
increase) Services Hours of Operation upon [*] calendar days written notice to
Supplier.

 

 

 

Supplier

 

Hours of Operation (Eastern Time)

 

New Hire
Training 
Duration 
(Calendar 

 

New Hire
(1) Transition
Duration 
(Calendar 

 

Line of Business (LOB)

 

Site(s)

 

Monday - Friday

 

Saturday

 

Sunday

 

Days) (2)

 

Days)(2)

 

After Hours

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Combined Bill (CB)

 

Jonesboro, Arkansas

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Consumer Data Services / Laptop

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Customer Relations Team (Save)

 

Decatur, Illinois

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Language

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Postpaid Customer Service Experience (CSE)

 

Jonesboro, Arkansas

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quezon, Philippines

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Postpaid Technical Support

 

(4) Kingston, Ontario

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Decatur, Illinois

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Prepaid Customer Service Experience (CSE)

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Relocations

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

SmartPhone

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Transfer of Billing Responsibility (ToBR)

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

22

--------------------------------------------------------------------------------


 

Warranty Service Centers (WSC)

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Wireless Local Number Portability (WLNP)

 

 

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

Wireless Retail Support (WRSC)

 

Decatur

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

(1)  During Transition, a CSR will spend approximately [*] percent (%)[*] of the
time handling live Customer Calls.

 

(2)  Training and Transition days are [*] hours in duration (exclusive of
breaks).

 

(3)  Training days are not consecutive.  First [*] day period separated by [*]
days of Call taking (Production), then second [*] day period [*] day period for
the Combined Bill LOB).

 

(4)   Kingston, Ontario will perform services until [*].

 

23

--------------------------------------------------------------------------------


 

Exhibit E - Reporting Requirements

 

ACD Report: Comprehensive report with data taken directly from the switch. 
Details total Calls offered, Calls handled, Calls abandoned, average speed of
answer, average handle time by live CSR, ACW, and downtime.  Delivered to AT&T
[*].

 

Agent (PAR) Report:  CSR or Personal Accountability Reports provide queue
performance statistics broken down by CSR.  Data elements include the number of
ACD Calls answered, the average time spent on each ACD Call, the average time
spent waiting between ACD Calls, the time spend doing post-Call work, the time
spent logged into the system, short c alls, transfer rates, availability etc. 
Delivered to AT&T [*].

 

System Outages Report: Report provides a listing of the date, time, duration and
description of any system outages to Supplier’ systems, root cause analysis, and
preventive measures.  Delivered to AT&T when system outages occur.

 

Combined Full Time Equivalent (FTE):  Report provides headcount and training
data, as well as weekly attrition.  Delivered to AT&T [*].

 

Attrition Training:  Report provides ongoing attrition training data, with class
details (class size, dates, etc.).  Delivered to AT&T [*].

 

Call Comparison:  Compares forecasted to actual call volume and answer
performance. Delivered to AT&T [*].

 

Schedule Open Report:  Provides the number of CSRs (by interval) that are
scheduled to be available and taking calls (aka “open”) for such interval. 
Delivered to AT&T [*].

 

Interval:  Report provides [*] hour interval Call volume data.  Delivered to
AT&T [*].

 

Invoice Detail:  Invoices will include detailed documentation including but not
limited to, for each CSR; a list of CSR names, hours logged via the ACD, hours
logged, and indicator for training or Production status.

 

Weekly Quality Report:  Weekly roll up of quality performance to include: scores
from evaluations completed by Supplier’s quality team, scores from evaluations
completed by Supplier’ leadership team (team leads/supervisors), QA/Team Lead
score variance, combined score, total evaluations completed by QA team, total
evaluations completed by Team Leads.

 

24

--------------------------------------------------------------------------------


 

Monthly Quality Report: Monthly roll up of quality performance to include:
scores from evaluations completed by Supplier’s quality team, scores from
evaluations completed by Supplier’s leadership team (team leads/supervisors),
QA/Team Lead score variance, combined score, total evaluations completed by QA
team, total evaluations completed by Team Lead.

 

Quarterly Review:  Supplier will conduct quarterly reviews in person at AT&T
headquarters to cover highlights, overall account activity, budget analysis,
review key reports and metrics at a management level, the incentive programs
that were run and their results, and to ensure that stated agreed upon
objectives are being met (return on investment or “ROI”).  If objectives are not
being met, Supplier shall establish an action plan to be implemented within [*]
days to achieve measurable results within [*] days.

 

Weekly Operations Review:  Weekly presentation of performance results, trends,
actual to plan comparison, etc. prepared for vendor management team.

 

Performance Metrics Detail:  Detailed performance results as described in
Exhibit F, Section 1.

 

25

--------------------------------------------------------------------------------


 

Exhibit F - Performance Metrics

 

1 — Performance Metric Descriptions and Calculation

 

 

 

Performance 
Metric

 

Description

 

Calculation

 

Level of detail 
required

 

Type 
(Financial 
or 
Tracking)

1

 

7 Day Repeats

 

The percentage of calls handled by the CSR where the customer called back and
was handled again by another CSR within the same seven calendar day timeframe.

 

[*]

 

By Site, LOB and call type —

 

 

Financial

 

 

 

 

 

 

 

 

 

 

 

2

 

Accessibility

 

Calls Handled as percent of Calls Offerred

 

[*]

 

By Site and LOB

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

3

 

Adjustments Per Call (APC)

 

The total dollar amount of credits applied to Prepaid accounts divided by total
calls answered.

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

4

 

Audited Net Save Rate (ANSR)

 

The percent of saves after shrinkage.

 

“Audited Net Save Rate (ANSR)” means the Audited Gross Save Rate (AGSR) with the
removal of [*] day Shrinkers.

 

“Audited Gross Saves Rate (ASGR)” means Gross Save Rate audited for unreported
or mis-reported save opportunities and saves. [*] The purpose of AGSR is
converting save opportunities into saves and to ensure that billing system
disconnects are properly recorded in the overall results.

Example:

[*]

 

“Shrinkers” means saved customers who disconnect within [*] calendar days of
being saved.

 

[*]

 

By Site and LOB by call type

 

Financial

 

26

--------------------------------------------------------------------------------


 

 

 

 

 

“Shrinkage Percent” means Shrinkers divided by AGSR.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Availability

 

The time spent talking to customers or waiting to talk to customers. (If CSR is
“not ready”, “hold” or on their back line, they are not available to the
customer).

 

[*]

 

By Site by LOB by Call Type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

6

 

Average Handle Time (AHT)

 

With respect to a Site and line of business, as applicable, the sum of the
relevant time periods of (i) inbound Talk Time; (ii) inbound Hold Time: and
(iii) inbound After Call Work Time, divided by the total number of calls
handled.

 

[*]

 

By Site, LOB and call type

 

Financial

 

 

 

 

 

 

 

 

 

 

 

6a

 

Inbound hold time

 

Component detail of AHT

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

6b

 

Inbound talk time

 

Component detail of AHT

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

6c

 

Inbound after call work time

 

Component detail of AHT

 

[*]

 

By Site, LOB and call

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

7

 

Cannot Duplicate (CND)

 

Percent of Devices returned by customers to AT&T for warranty exchange that were
tested and the error could not be duplicated.

 

[*]

 

 

 

Financial

 

 

 

 

 

 

 

 

 

 

 

8

 

First Call Resolution (POSE)

 

Determined by the POSE survey as the percentage of “Yes, it was resolved on the
first contact (1)” answers to the question:  “Was your most recent question or
problem resolved by the agent?”

 

[*]

 

By Site, LOB and call type

 

Tracking

 

27

--------------------------------------------------------------------------------


 

9

 

First Call Resolution (WAVE)

 

The percentage of “yes” answers to the question: “Was the problem or concern
completely resolved”.

AND

an answer of “1” to the question: “In total, how many calls have you made to the
customer service center regarding this specific issue?”

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

10

 

Interval Service Level Adherence

 

Adherence to the interval level accessibility goal

 

[*]

 

By Site, LOB and call type

 

Financial

 

 

 

 

 

 

 

 

 

 

 

11

 

Monthly forecast adherence

 

Adherence to the monthly forecast of inbound handle minutes by site

 

 

[*]

 

By Site, LOB and vendor

 

Financial

 

 

 

 

 

 

 

 

 

 

 

12

 

Issue Resolved (POSE)

 

Determined by the POSE survey as the percentage of “yes” answers to the
question: “Was your most recent question or problem resolved by the agent?”

 

[*]

 

By Site, LOB and vendor

 

Financial

 

 

 

 

 

 

 

 

 

 

 

13

 

Occupancy

 

Percent of total login time in a state other than “idle” or waiting for a call.

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

14

 

Overall SAT (WAVE)

 

On a scale of [*], answer to the question: “Based on your recent call, how would
you rate your overall satisfaction with your call?”

 

[*]

 

By Site, LOB and call type

 

Financial

 

28

--------------------------------------------------------------------------------


 

15

 

Post Call Survey (PCS)

 

Eight question IVR survey provided to customers immediately after their call
with customer service. Scores are rated [*] with [*] being the highest.

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

16

 

Quality Assurance

 

Used to provide an independent, observed assessment by Site, Line of Business
and Call Types performance relative to specific scoring elements such as the
ability to resolve the customer’s issue, the ability to do it right the first
time, and whether or not the by Site, Line of Business, and Call Type
demonstrated they valued the customer.

 

[*]

 

By Site, LOB and call type

 

Financial

 

 

 

 

 

 

 

 

 

 

 

17

 

Sales Per Call Answered (SPCA)

 

The number of feature sales (excluding downgrades) that are sold for every call
handled

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

18

 

Service level

 

The fraction of handled calls handled that had hold time of [*] seconds or less

 

[*]

 

By Site and LOB

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

19

 

Short call rate

 

The fraction of handled calls that last under [*] seconds

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

20

 

Total Resolved (WAVE)

 

The percentage of “yes” answers to the question: “Was the problem or concern
completely resolved?”

 

[*]

 

By Site, LOB and call type

 

Tracking

 

 

 

 

 

 

 

 

 

 

 

21

 

Transfer Rate

 

Customer call that is transferred or conference as a percent of calls handled.

 

[*]

 

By Site, LOB and call type

 

Tracking

 

2 — Financial Metrics by LOB

 

 

 

LOB

 

 

 

Performance Metric

 

Discount Range

 

Bonus Range

 

Discount

 

Bonus

1

 

Postpaid CSE, After Hours, Combined Bill,

 

1

 

(1) Overall CSAT (WAVE)

 

[*]

 

[*]

 

[*]

 

[*]

 

2

 

(2) 7 Day Repeats

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

29

--------------------------------------------------------------------------------


 

 

 

SmartPhone

 

3

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Language

 

1

 

(1) Overall CSAT (WAVE)

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

(2) 7 Day Repeats

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Prepaid CSE

 

1

 

(1) Issue Resolved (POSE)

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

(2) 7 Day Repeats

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

WSC

 

1

 

(2) 7 day repeats

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

Cannot Duplicate (CND)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Save

 

1

 

Audited Net Save Rate (ANSR)

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

(2) 7 Day Repeats

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

30

--------------------------------------------------------------------------------


 

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

CDS / Laptop, Tech

 

1

 

(2) 7 day repeats

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

Quality Assurance

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

4

 

Interval service level adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

5

 

(3) Monthly forecast adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Relocations, TOBR

 

1

 

Quality Assurance

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

(2) Average Handle Time (AHT)

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

Interval Service Level Adherence

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

4

 

(3) Monthly Forecast Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

WLNP

 

1

 

(2) 7 Day Repeats

 

[*]

 

[*]

 

[*]

 

[*]

 

 

 

 

2

 

Quality Assurance

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

WRS

 

1

 

(2) 7 Day Repeats

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

2

 

Quality Assurance

 

[*] of Like Sites

 

[*] of Like Sites

 

[*]

 

[*]

 

 

 

 

3

 

(2) Average Handle Time (AHT)

 

[*] of intervals

 

[*] of intervals

 

[*]

 

[*]

 

 

 

 

4

 

Interval Service Level Adherence

 

>[*]%

 

N/A

 

[*]

 

[*]

 

31

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)          While results are measured and Discount/Bonus shall be applied [*],
a [*] true up will be calculated and any resulting adjustments to Discount/Bonus
shall be applied to the next invoice.

 

(2)          [*].

 

(3)          The Monthly Forecast Adherence Discount will only be applied if
Supplier performance is in the Discount Range due to Supplier’s unauthorized
over staffing.

 

Waiver [*]:  For Sites existing on the Effective Date, Discounts and Bonuses
will not be effective for the Interval Service Level Adherence and Monthly
Forecast Adherence Financial Metrics until [*] days after the Effective Date. 
For example, [*].

 

32

--------------------------------------------------------------------------------


 

Exhibit G - Technology Requirements

 

Voice Network/Telephony

 

Supplier shall provide Local Exchange Carrier (LEC) circuits to support outbound
calling, including transferred calls.  The quantity and configuration of the
circuits required varies and AT&T, at its sole discretion, may specify
configuration changes and/or augmentations.  All Supplier-provided LEC circuits
shall be installed in accordance with AT&T standard architecture requirements.

 

In the event any Supplier Site/Facility has greater than [*] equipped positions,
Supplier shall provide [*] United States Points of Presence (POPs) including a
PBX design to support a primary and failover capacity configuration of enabling
all CSRs to register at either location.  Trunking recommendations inserted
below are required to be adhered to for support of maximum equipped positions
counts.

 

Trunking Requirements

 

[g258251ke09i001.gif]

 

Supplier shall provide a United States POP for circuit termination.  Supplier
shall provide no higher than a [*] to [*] millisecond round trip time with voice
over ip transport technology to maintain acceptable call quality to meet the
AT&T customer satisfaction measures.

 

Supplier shall provide disaster recovery for and geographic redundancy of its
Automatic Call Distributor (ACD) in accordance with AT&T standard architecture
requirements.

 

Data Network

 

Supplier is responsible for providing a United States POP for network
connectivity to AT&T, with the network design for the connectivity between the
two entities to comply with AT&T published requirements.  Supplier shall be
responsible for data network from Supplier POP to the AT&T Data Centers

 

Vendor-to-Vendor (non-ATT) traffic is not permitted.  AT&T is not to be used as
a transit network.

 

Supplier shall provide network redundancy to mutually agreed upon AT&T perimeter
infrastructures designed to provide business to business connectivity if
redundant connectivity is necessary.

 

AT&T will support a maximum of [*]  business to business connections (excludes
CLEC connections).  Supplier agrees to consolidate multiple connections into [*]
connections, [*] primary and [*] backup.

 

Supplier shall use Border Gateway Protocol (BGP) routing protocol to control
routing over primary and backup connections.  Both connections shall route
identical address space, and only the primary connection shall pass traffic.  In
the event the primary connection fails, traffic shall be dynamically routed to
the backup connection.  Each of the two connections shall have enough capacity
to handle all traffic.

 

Registered address space is required for all connections.  It is Supplier’s
responsibility to NAT private address space to registered address space.  A
user-to-NAT ratio of [*] is recommended to avoid latency issues. (Example: [*]
).

 

Supplier is required to manage and support latency within Supplier’s network. 
Reported latency  determined to be in the Supplier’s network will be the
responsibility of Supplier to correct.

 

33

--------------------------------------------------------------------------------


 

Supplier shall notify AT&T in advance of implementing Supplier network changes
impacting Supplier connectivity with AT&T networks including but not limited to
topology or technology changes and change in the location where Services are
performed within the Supplier network.

 

Performance and capacity metrics shall be created and maintained by both AT&T
and Supplier for their respective networks.

 

Desktop

 

Supplier shall provide and support desktop hardware and software in compliance
with the AT&T Desktop Configuration Checklist which will be provided by AT&T
upon Supplier’s request.  From time to time AT&T Vendor Management Team may
deliver to Supplier an updated AT&T Desktop Configuration Checklist.  Supplier
shall meet the desktop support requirements outlined in the AT&T Desktop
Configuration Checklist.  Any expenditure for such request may require a change
in price or additional funding from AT&T and will be mutually agreed to by both
parties.  AT&T recommends desktop hardware is refreshed every [*] years or as
needed to maintain the hardware and software standards to ensure optimum
performance of AT&T applications.

 

Supplier shall use Domain Name Service (DNS) forwarding when it uses any
applications. Any other means of “Domain Name” resolution (i.e. host files) is
considered non standard and AT&T will not support its use.

 

34

--------------------------------------------------------------------------------


 

Exhibit H — Change Control Process

 

1.               AT&T and Supplier may request changes in the scope of the work
and Specification to be performed under an Order in accordance with the process
as set forth in this Exhibit H.  All changes shall be mutually agreed upon and
authorized in writing by Supplier and by an AT&T Director through a Change
Acknowledgement (CA).

 

2.               Supplier shall not make any changes in the scope of the work or
Specification to be performed under this Order which have not been mutually
agreed to by an AT&T Director and Supplier and authorized in writing by an AT&T
Director.

 

3.               If Supplier receives instructions, directions or requests to
make any change or changes that will result in a change in the scope of the work
or Specification to be performed under this Order from anyone other than an AT&T
Director, Supplier shall promptly notify the AT&T Director and provide a
description of the proposed change(s) and the increased cost, if any, that will
result from such change(s).  Supplier shall not proceed to implement any such
change without the written mutual agreement of Supplier and an AT&T Director.

 

4.               If Supplier receives instructions, directions, or requests from
an AT&T Director to make any change or changes that will result in a change in
the scope of the work to be performed under this Order, Supplier shall, promptly
provide the AT&T Director a description of the impact of the proposed
change(s) and the increased cost, if any, that will result from such change(s). 
Supplier shall not proceed to implement any such change without the mutual
written agreement of the AT&T Director and Supplier.

 

5.               Notwithstanding any other provision herein, Supplier shall not
be obligated to make any change to this Order that would cause Supplier to
violate any applicable law, rule or regulation; would cause Supplier to violate
any third party contractual obligation of Supplier; or for which the timing and
price related to such change cannot be agreed upon by the Parties.

 

35

--------------------------------------------------------------------------------


 

APPENDIX 1 TO EXHIBIT H - Change Acknowledgment (Example)

 

Supplier:

 

 

 

Initial Date:

 

 

 

AT&T Contact:

 

 

 

PCA Number:

 

 

 

AT&T Ref Number:

 

 

 

SOW/Work Order/Order Number:

 

 

 

Supplier Ref Number:

 

 

 

Page (1 of 1):

 

 

 

 

 

 

 

 

 

 

 

Specifics (Attach detailed specifications sheet if applicable)

 

 

 

 

Description (including estimated dollar range and item numbers as needed)

 

Cost Estimate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Total

 

$

—

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

 

 

*Applicable shipping and state and local taxes are not included. Shipping and
taxes will be billed at actual.

 

 

 

 

 

 

 

 

 

Estimated Total

 

$

—

 

 

 

 

 

 

 

 

 

Actual Total

 

 

 

 

 

 

 

 

 

 

 

AT&T Contact Name, Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized AT&T Signature**

 

Date

 

 

 

 

 

 

36

--------------------------------------------------------------------------------

 